Citation Nr: 1760715	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  15-12 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to total disability due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Edwards, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1969.

This appeal to the Board of Veterans' Appeals (Board) is from a September 2014 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In April 2016, the Veteran had a personal hearing before the undersigned VLJ; a transcript of the hearing is of record.

In this decision, the Board is granting a TDIU.


FINDINGS OF FACT

The Veteran's service-connected disabilities preclude him from obtaining and maintaining substantial, gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU are met effective from March 21, 2014.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 3.340, 3.341, 3.400, 4.16 (2017); Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran served in the Republic of Vietnam.  He is requesting a TDIU based upon post-traumatic stress disorder (PTSD) and diabetes mellitus, type II (DMII).  The record shows that the Veteran has been out of work since March 2005.  He filed a request for TDIU in March 2014.

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of substantial, gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16. 

If the Veteran has only one service-connected disability, it must be rated at 60 percent or more; if he has two or more service-connected disabilities, at least one must be rated at 40 percent or more, and there must be sufficient additional disability to bring the combined rating to 70 percent or more. Id.  Where several disabilities result from common etiology or single accident, they may be considered as one for the purpose of determining whether these threshold minimum rating requirements are met.  38 C.F.R. § 4.16(a).

The Veteran's combined disability rating is 60 percent from April 2013.  For the period on appeal, he was service-connected for PTSD and DMII with a combined rating of 60 percent.  38 C.F.R. §§ 4.25, 4.26.  The Board finds that a common etiology exists as both disabilities are connected to his service in the Republic of Vietnam.  He therefore meets the schedular criteria of a TDIU for the entire period under consideration.  See 38 C.F.R. §§ 4.16, 4.25, 4.26. 

The question that remains, then, is whether the Veteran's service-connected disabilities preclude him from obtaining or engaging in substantially gainful employment.  The central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

As mentioned above, the Veteran has been out of work since March 2005.  His relevant work history was as a senior operations manager in the accounting field.  The Board finds that the evidence clearly demonstrates that his service-connected disabilities have precluded employment since he left employment in March 2005. He has asserted that he sleeps between two and three hours per night, which affects his concentration and mood.  His statements are supported by the record.  The Veteran's VA psychiatrist opined in February 2014 that his disabilities preclude him from being able to obtain and maintain gainful employment.  His August 2014 VA examination shows occupational and social impairment with reduced reliability and productivity and sleep impairment.  This evidence shows that he is precluded from obtaining employment in the accounting field.  Accordingly, TDIU is effective from March 2014, the date of his application.


ORDER

TDIU is granted effective March 21, 2014.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


